Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 13, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  158326 & (11)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 158326
                                                                   COA: 344983
  JEFFREY ALAN STOLTZ,                                             Kent CC: 18-003731-FH
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 21, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 13, 2018
         t0911
                                                                              Clerk